 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                                EASTERN DISTRICT OF CALIFORNIA

 5

 6
     UNITED STATES OF AMERICA,           )                CASE NO. 1:19-cr-00143-DAD-BAM
 7                                       )
                       Plaintiff,        )                ORDER SETTING HEARING ON
 8                                       )                REQUEST TO AMEND CONDITIONS OF
                                         )                PRETRIAL RELEASE CONDITION
 9   vs.                                 )
                                         )
10                                       )
     JOANN BERNAL,                       )
11                                       )
                                         )
12                     Defendant.        )
     ____________________________________)
13

14            On November 18, 2019, Defendant Joann Bernal filed a request for a pretrial release

15   modification which the Court construes as a motion to modify her conditions of release. The

16   Court shall set a briefing scheduling and hearing on the motion.

17            Accordingly, IT IS HEREBY ORDERED that:

18            1.      The Government shall file a response to Defendant’s motion to modify the

19                    conditions of release on or before noon on Thursday, November 21, 2019;

20            2.      Defendant’s motion to modify the conditions of release shall be heard on Friday,

21                    November 22, 2019, at 2:00 p.m. in Courtroom 9; and

22            3.      Defendant shall personally appear for the November 22, 2019 hearing.

23
     IT IS SO ORDERED.
24
     Dated:        November 18, 2019
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28



     1
